-.




     Honorable    L. Ludwell   Jones,                      ,, Opinion   No.   M-1090
     Chairman
     Texas State Board of Public Accountancy                Re:     Whether     or not a non-
     Perry-Brooks     Building                                      licensed    person who en-
     Austin,   Texas 78701                                          gages in public book-
                                                                    keeping and tax work is
                                                                    in violation    of Sec. 8(c)
                                                                    of Article    41a, Vernon’s
                                                                    Civil Statutes,     if his
                                                                    letterhead     shows that he
                                                                    is a member       of one or
                                                                    more designated        account-
     Dear   Mr.   Jones:                                            ing organizations.

               In your recent letter to this office you ask our opinion as to whether
     or not a non-licensed        person who engages, in public bookkeeping        and tax
     work would be in violation         of Section 8(c) of Article   41a, Vernon’s    Civil
     Statutes,    if his letterhead    show’ed his membership      in one or more of the
     following    accounting, organizations:

              Texas Aseociation    of Public Accountants,
              National  Society of Public Accountants,
              Independent   Accountants   Society of Texas.

              Section   8(c)   of Article   41a reads,   in part,   as follows:

                       “No person shall assume or use the title or desig-
              nation ‘public accountant’ or any other title,   designation,
              words,   letters, abbreviation, sign, card,    or device tend-
              ing to indicate that such person is a public accountant,      un-
              less such person is registered   as a public accountant         .”




                                              -5323-
Honorable       L.   Ludwell   Jones,    page   2           (M-1090)



          The practice     of public accountancy    is affected   with a public in-
terest   and it is regulated.      Prior  to 1961, the, prohibition    contained   in
Section 8 proscribed       the practice   of public accountancy     without a license
from the Board.        Attorney    General Opinion V-1384 (1952).         The present
provisions     of Section 8 attempt to proscribe      actions by unlicensed      practi-
tioners    that tend to indicate to the public that such,persons         are, in fact,
licensed.

         The     very purpose for the prohibition   set out in Section 8(c) is to
prevent   the    public from being misled    by the use of the term “public ac-
countant, ‘I    or any device tending to indicate that such person is a public
accountant,      by a non-licensed  person.

           Therefore,     it is our opinion that a person who is not the holder
of a live permit but lists one or more accounting            organizations   on his
letterhead     is in violation    of Section 8(c), and such a person would be sub-
ject to the penalties       provided   by Section 24 of Article    41a, Vernon’s   Civil
Statutes..    ,The penalty to be imposed in a particular         case is to be de-
termined     factually   on the basis of relevant    evidence    heard by the trier of
facts.     Hull v. 5tate Board of Public Accountanq,            434 S.W.2d 387 (Tex.
Civ. App. 1968, no writ).

                                        SUMMARY

                    A non-licensed     accountant who lists on his letter-
            head that he is a member      of various accounting   organiza-
            tions is in violation  of the Public Accountancy    Act of 1945,
            as amended.

                                                $$Z3    very   truly,



                                            &j&j&&&~
                                                Att    ney General      of Texas

Prepared      by Linward  Shivers       and James      Quick
Assistant     Attorneys  General




                                           -5324-
. . , .




          Honorable    L.     Ludwell   Jones,   page   3   (M-1090)




          APPROVED:
          OPINION   COMMITTEE

          Kerns   Taylor,   Chairman
          W. E.   Allen,  Co-Chairman

          Max Hamilton
          Bob Davis
          Bill Craig
          Fisher   Tyler

          SAMUEL     D. MCDANIEL
          Staff Legal Assistant

          ALFRED      WALKER
          Executive   Assistant

          NOLA     WHITE
          First   Assistant




                                                  -5325-